Lewis, J.,
— This matter comes before the court on exceptions by the Pennsylvania Turnpike Commission to the report of a board of viewers. Exceptant contends inter alia, as follows:
“2. That the Report of the Board of Viewers fails to affirmatively set forth that the viewers in this matter were at any time sworn.
“3. That the Report of the Board of Viewers does not have attached to it a draft or plan of the property affected.”
Other exceptions have been abandoned.
The record indicates that, after the filing of the exceptions, the board of viewers did file of record an instrument indicating thereon that the viewers had been sworn on March 14, 1957, to faithfuly and impartially perform their duties, etc. Under the circumstances, however, we are of the opinion that the report of the viewers should be amended to indicate that such oath had been taken by the viewers prior to entering upon their duties.
*755The report of the board of viewers indicates that 27.44 acres of petitioner’s property was taken by the Pennsylvania Turnpike as set forth on the map of the Pennsylvania Turnpike Commission which was submitted to the viewers at the hearing. Furthermore, their report states that four additional parcels of petitioner’s land were taken for the purpose of easements, which easements were described on the map of the Pennsylvania Turnpike Commission as submitted to the viewers at the hearing.
We believe that, for proper identification purposes, the lands to be used as part of the roadbed and right-of-way and the parcels taken for the purpose of easements should be particularly described in the viewers’ report or that the map to which the viewers referred should be attached to their report.
Now, therefore, the exceptions to the report of the board of viewers numbered 1, 4 and 5 are dismissed, exceptions numbered 2 and 3 are sustained and the board of viewers is ordered and directed to file a supplemental report in conformity with this decision.